By the Court.
A bill for the specific performance of a contract cannot be maintained as matter of strict right in every case in which a contract, valid in law, has been broken. It is an application to the discretion of the court, to its judicial discretion, guided by established principles. Any delay which shows that the party has not used reasonable diligence in applying for the aid of a court of equity will lead the court to refuse specific performance. 1 Sugd. Vend. (11th ed.) 235, 288. Millward v. Thanet, 5 Ves. 720 note. Southcomb v. Exeter, 6 Hare, 219-224, & note, & cases cited.
When this case was before us upon a demurrer to the bill, the only ground upon which the defendants insisted was, that their agreement was without consideration ; and that was held to be no sufficient objection to the maintenance of the bill. 3 Cush. 224. But the case is now more fully exhibited to the court, and shows that the plaintiffs have been guilty of great loches. The contract for the sale of the land was made in April 1844. The plaintiffs performed their part of the contract on the 29th of May of the same year, and the defendants then dis *386tinctly and absolutely refused to perform it on their part. No bill was filed for more than three years after the final refusal of the defendants to perform the contract, and this long delay in applying for the enforcement of the contract is left by the plaintiffs entirely unexplained. These facts would of themselves make us hesitate to give the plaintiffs the equitable relief which they seek. Walker v. Jeffreys, 1 Hare, 348, & cases cited. Rogers v. Saunders, 16 Maine, 92.
But there are other circumstances which tend to show that it would be inequitable to grant the relief asked for. The fact, that the land which was the subject of the contract had greatly increased in value after the refusal to perform the contract and before the filing of this bill is entitled to some weight. Holt v. Rogers, 8 Pet. 434. The plaintiffs, having signed no agreement, could never have been compelled by the defendants to take the land. Jacobs v. Peterborough & Shirley Railroad, 8 Cush. 223. If the plaintiffs bad themselves brought their action at law, the limit of their damages would have been the difference between the contract price and the value of the land at the time of the breach. Old Colony Railroad v. Evans, 6 Gray, 25. The location of the plaintiffs’ road over a small portion only of this land, under the power conferred upon them by their charter, also indicated their intention to abandon this contract, or at least does not exhibit any intention to rely upon it. In the case of Western Railroad v. Babcock, 6 Met. 346, cited by the plaintiffs, there never had been any doubt that the plaintiffs intended to rely on the agreement, and they had located and constructed their railroad accordingly.
Having thus by their acts and loches for three years induced the other party to suppose that they have abandoned this contract, it is too late to apply to this court to enforce it.

Bill dismissed, without costs.